ATTORNEY GRIEVANCE COMMISSION                                                                *     IN THE
OF MARYLAND
                                                                                             *     COURT OF APPEALS

v.                                                                                           *     OF MARYLAND

                                                                                             *     Misc. Docket AG No. 91,
ZIONNE AKPAN
                                                                                             *     September Term, 2020

                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Zionne Akpan, to indefinitely suspend the Respondent from

the practice of law for violations of Rules 19-301.15(a) and 19-308.4(a) and (d) of the

Maryland Rules of Professional Conduct and Maryland Rules 19-407(a) and 19-410 (b),

it is this 11th day of May, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Zionne

Akpan, be indefinitely suspended from the practice of law in the State of Maryland,

effective sixty (60) days from the date of this Order; and it is further


                       ORDERED, that, on July 12, 2021, the Clerk of this Court shall remove the name

of Zionne Akpan from the register of attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                     /s/ Robert N. McDonald
                            2021-05-11 16:01-04:00                                        Senior Judge


Suzanne C. Johnson, Clerk